DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 31 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,690,805 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see entire response, filed 31 December 2021, and in view of Applicant’s amendments to the instant drawings and specification, with respect to outstanding objections and issues, as well as double patenting objections (obviated by the filing of the terminal disclaimer) have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn.

Election/Restrictions
Claim 22 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 30 August 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between species is withdrawn.  Claims 27, 32, 33, 35-39 and 41-44, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 22-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claim 22 is the inclusion of the limitations of a borehole inspection device to measure the condition of a borehole including, in combination with other recited elements, internal measurement system and sensor arrangement including at least one bottom sensor facing downwardly and generally parallel to a head-axis the sensor collecting data regarding conditions of the bottom of the associated borehole, which allows for a head unit to be moved at least during a portion of the data collection phase.  The prior art does not disclose these elements, in combination with other recited elements and/or functionality.  The closest prior art reference is U.S. 5,099,696 to Yabuuchi, which discloses many of the claimed elements, but not the operational ability recited regarding moving a head unit while measurements are taken.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861